FIRST DISTRICT COURT OF APPEAL
                STATE OF FLORIDA
                 _____________________________

                         No. 1D21-2981
                 _____________________________

KENNETH BICKING III,

    Appellant,

    v.

STATE OF FLORIDA,

    Appellee.
                 _____________________________


On appeal from the Circuit Court for Duval County.
Adrian G. Soud, Judge.

                       September 22, 2022



PER CURIAM.

    AFFIRMED.

BILBREY and WINOKUR, JJ., concur; B.L. THOMAS, J., concurs with
opinion.

                 _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________
B.L. THOMAS, J., concurring.

     I concur with the Court’s decision affirming the ruling of the
trial court denying Appellant’s motion for post-conviction relief
filed under Florida Rule of Criminal Procedure 3.850. I write to
acknowledge the barbarity and cruelty of Appellant’s aggravated
armed rape (sexual battery) and kidnaping that inflicted
permanent trauma and suffering on his victim. The trauma and
suffering that Appellant’s crime inflicted on the victim twenty-two
years before the trial were so egregious that the jury found that
the rape and the kidnapping inflicted continued trauma on the
victim based on her testimony in a bifurcated sentencing
proceeding. The trial court specifically found based on the jury’s
supplemental verdicts that the rape and kidnapping were heinous,
atrocious, and cruel and that the victim suffered continuous
emotional trauma from the 1992 crime.

     DNA evidence conclusively proved that Appellant’s DNA was
present in the victim’s body, to a degree of 1 in 120 quadrillion
Caucasians. The victim testified she never had consensual sexual
intercourse with Appellant. Other evidence corroborated the
victim’s testimony, confirmed Appellant’s guilt, and was consistent
with the victim’s observations of Appellant. Appellant himself
testified that he “apparently had sexual intercourse” with the
victim, but “could not remember it,” which was patently false.

    Because of the dedicated work of the Atlantic Beach Police
Department in Duval County, a retired detective who had
investigated the case when Appellant committed the rape in 1992
contacted the Department almost twenty years later and
recommended that all forensic evidence be resubmitted for DNA
analysis. Because DNA technology had significantly improved, and
because Appellant’s DNA profile was by then registered in
databases due to his subsequent felony arrest, the DNA match was
produced which resulted in this conviction.

     All of this evidence confirmed Appellant’s guilt beyond a
shadow of a doubt and certainly beyond any reasonable doubt. The
jury returned a verdict in 24 minutes. Based on this, Appellant
cannot show the required legal prejudice from any alleged
ineffectiveness of trial counsel to entitle him to constitutional relief


                                   2
under the Sixth Amendment to the United States Constitution
under Strickland v. Washington, 466 U.S. 668 (1984). No
competent or even highly skilled defense counsel could possibly
have provided legal representation that would have resulted in
Appellant’s acquittal, and Appellant’s counsel provided competent
and constitutionally satisfactory representation. Thus, summary
denial of his claims was correct.

     I write also because in my view, respectfully, the United
States Supreme Court’s decision barring capital punishment for
the rape of an adult was wrongly decided. That decision was not
based on the text of the Constitution or the historical
underpinnings of the Eighth Amendment. Should a state
determine that the death penalty is an appropriate punishment for
aggravated armed sexual battery or the sexual battery of a child,
the United States Supreme Court, given the opportunity, should
reconsider its erroneous non-unanimous plurality decision in
Coker v. Georgia, 433 U.S. 584 (1977), and the five-to-four decision
in Kennedy v. Louisiana, 544 U.S. 407 (2008), and hold that such
sentences under certain circumstances are valid and legitimate
exercises of the states’ police power to punish the violent rapes that
plague society, as consistent with the historical understanding of
the Eighth Amendment and consistent with legitimate state
retribution and moral proportionality for these heinous, atrocious,
and cruel crimes that violate the human dignity of rape victims
and inflict a lifetime of permanent pain and suffering, as evidenced
in this case.

      Appellant’s Armed Rape and Kidnapping of the Victim

     On a pleasant day in April 1992, Appellant’s victim was
washing her car in the early afternoon. She noticed a man riding a
bicycle with an empty child seat attached. She noted that the man
was in “disguise,” but because she saw the child seat and she lived
across the street from the Atlantic Beach Police Station and in a
“nice” neighborhood with retired couples and people walking their
dogs, the victim took no further notice.

    A neighbor also noted the man riding slowly past the victim’s
home. This witness testified that she too thought it odd the man
seemed to be in disguise. The witness later saw the man on the


                                  3
bicycle ride quickly away from the victim’s back yard, which
happened after Appellant raped the victim.

     The victim finished washing her car. She then went into her
home to do chores, leaving a garage door open to allow the spring
breeze into her home. She listened to loud music. As she was
finishing her chore, she turned and saw Appellant, wearing a
mask, pointing a gun in her face. He told her that he would kill her
if she did not comply with his orders and stay quiet. Appellant
ordered her to get on the floor on her stomach.

    The victim cried and begged Appellant to take her jewelry,
anything he wanted, and just leave. Appellant again told her to
“shut up” after he stole some of the victim’s jewelry. He repeatedly
warned the victim to stop crying.

     Appellant proceeded to pull rope and a blindfold out of his
rape bag, which he used to tie up the victim’s hands behind her
back. He then taped the victim’s eyes, demanding to know if she
could see anything. While the victim could make out some details
about Appellant’s facial hair, leg hair, and shoes, the victim told
Appellant she could not see anything. She could see part of his
facial hair after he made her lay on her back. Desperately realizing
that she could be murdered, the victim told Appellant that her
boyfriend had only left to look at the waves and could be back any
moment. She told Appellant that she did not want anyone to get
hurt.

     Fearing this possible development, Appellant kidnapped and
forced the victim to walk up the stairs into her bedroom. He made
her lie on the floor on her back. She testified that:

         I started thinking that I'm going to remember every
    last detail of this person that I can if there is ever an
    opportunity to catch him if I made it through, and I didn't
    want him to know that I could see, so I acted like I
    couldn't, but I could see.

    The victim correctly identified Appellant’s clean Topsiders,
shoes he often wore according to his ex-wife who testified. The



                                 4
victim also correctly identified mirrored sunglasses, a baseball cap,
and a Hawaiian shirt he wore.

     Once Appellant had the victim in her bedroom, he made her
lay on the floor of her bedroom with her hands tied behind her
back. He opened the blinds on her window so he could see the road
and look for the victim’s boyfriend while he raped her. The victim
could hear Appellant “rummaging” through his rape bag while she
cried and begged him to leave. But Appellant just kept telling her
to “shut up and be quiet and he would not hurt her.”

     The victim testified that the rape occurred quickly because
she thought Appellant was “fearful that my boyfriend was going to
come back.” After raping her, Appellant:

    [R]olled me over and tied my ankles and taped mouth and
    instructed me not to move or that he would come back and
    kill me, and so I laid there . . . . I laid there and I said, No
    one is going to find me, I'm going to be here all day like
    this and this guy is going to get away, what am I going to
    do? And I just said—I listened—I listened to see if I could
    hear a door close, him leaving or anything like that,
    because I was afraid he might still be watching me to see
    if I really moved. I didn't—you know, I didn't want him
    to shoot me. I was very scared. But, um, I didn't hear
    anything. I just didn't know what to do so—I don't know
    how much time went by, but I know it wasn't long, and
    somehow I was able to get onto my knees and I made my
    way on my knees to my bathroom that was connected to
    my bedroom, and I have a vanity, a solid front vanity that
    I was trying to rub my face—well, I did, I rubbed my face
    to loosen the tape on my mouth and my eyes a little bit
    more. Um, and then I made my way over to my
    nightstand, which had a phone on it. There were no cell
    phones back then, and, um, I was able to turn around and
    grab the receiver and throw it on the ground, and I had
    removed—flipped the tape back enough where I could
    speak and see a little bit more with turning on my back
    and trying to dial 911 with my hands tied, and then, um,
    I laid on the ground and talked into the phone and said
    that I had been assaulted, and the lady talked to me till


                                   5
    the police got there, and I could hear—I could hear all the
    sirens and everything while I laid there and cried into the
    phone.

        And I remember the police officer—I remember them
    on the phone telling me that a police officer was going to
    enter my room, and I remember him saying that he was
    going to lay a towel over me.

(emphasis added).

     After recounting the terror to the police officer, Detective
Vanderwal, who later acted in retirement to ask the Department
to resubmit the victim’s DNA evidence, took the victim to the
hospital to undergo a sexual-assault examination. She was not
allowed to shower before the examination which felt like “another
violation” that was so “traumatic and uncomfortable,” but the
victim was determined to do everything she could to help law
enforcement apprehend Appellant.

   The victim never stayed in her home again, and her roommate
moved out as well.

     The victim stayed that night with her boyfriend. When the
victim returned to gather her possessions the next day, she
observed Appellant’s gun holster on the ottoman that had been
covered up by her laundry and not discovered by the police. She
also identified the rope Appellant had used to tie her up and the
tape he put on her mouth and eyes. She also identified the bathing
suit that Appellant had removed to rape her.

     The victim then looked at Appellant in the courtroom and
testified that she had never had consensual sex with Appellant. On
redirect examination, the victim testified that Appellant
repeatedly threatened to kill her if she did not submit to the rape.

     The doctor conducting the sexual-assault examination noted
that the victim had abrasions on her wrists and ankles. She
collected a blood sample and other samples that were sealed in an
evidence-collection envelope, and the doctor placed her initials on
the envelope.


                                 6
     Appellant’s former wife testified. She confirmed Appellant
owned a small handgun. He typically carried the gun on his person
in a “fanny pack.” He also carried other “tote bags.” Appellant wore
boat shoes, which the witness testified were perhaps Dockers. He
wore a baseball cap, but his hair would stick out from the sides of
the cap. Appellant wore aviation sunglasses consistently.
Appellant would ride her bicycle which had a child’s seat on the
back. Appellant and his then wife lived in Mayport, near Atlantic
Beach. All of this evidence was consistent with the victim’s
testimony.

     The police officer who first arrived at the victim’s home
testified that he responded to a sexual assault. When he arrived,
he announced his presence. He heard the victim crying for help.
Going upstairs the officer found the victim tied up with duct tape
“around her eyes.” She was nude. Her hands and feet were bound
with rope. The officer removed the duct tape and cut the ropes.
When asked what the victim’s condition was, the officer testified
that “her terror was palpable.” She could not even cry but was
“tearing up” and “she was shaken up.” The officer observed a
bicycle tire track in the back yard. The victim provided an accurate
description of Appellant based on her limited sight and the terror
she had experienced.

     The victim’s neighbor testified she saw a man riding a bicycle
who appeared to be “looking for something” near the victim’s home,
which concerned the neighbor. The neighbor was walking her dog
and saw the man repeatedly looking over his shoulder as if looking
in people’s garages. He was not just out for a “random bicycle ride.”
The bicycle had an attached child seat. The neighbor testified that
she soon saw the same man coming from the victim’s back yard.
Concerned, she went to the victim’s home where the police had
arrived.

    Detective Vanderwal testified. He had since retired in the
twenty-two years between the rape and Appellant’s trial, but he
remembered the case “through the years” as it stood out “very
much.” He testified that the victim was “seething” and “really mad
about what had happened to her,” when he arrived at the crime
scene. He collected the sealed sexual-assault envelope and took the


                                 7
evidence to the Atlantic Beach Police Department refrigerated
evidence room.

     Detective Vanderwal kept an “open file that stayed on my
desk until the day [he] retired” in 1996. Upon his retirement, he
placed the file with the next detective. The detective later
discovered his file had been destroyed. But the case was so
important and memorable to him that he could testify regarding
details twenty-two years after Appellant raped the victim.

    Detective Vanderwal arrested a suspect soon after the crime
and prepared a photospread which he showed the victim. She told
him that no one in those pictures matched her rapist. The detective
then sent the forensic evidence to the Florida Department of Law
Enforcement. He exhausted all investigation into the crime and
even exonerated a suspect.

     In 2011, fifteen years after his retirement, while reviewing the
internet, Detective Vanderwal noticed the arrest of the “East Coast
Rapist” who also committed crimes near military bases. Thinking
this might be the man who raped the victim, he called the Atlantic
Beach Police Department and recommended that it resubmit the
forensic evidence to see if the DNA matched. The next day Mr.
Vanderwal realized that the rapist here could not be the East
Coast Rapist, and he called the Department back, but it had
already sent the victim’s evidence for reconsideration.

     With improved technology, the resubmitted DNA evidence
collected from the victim the day of the rape in 1992 and
resubmitted for testing in 2011 matched Appellant precisely.

      Detective Somerall continued the investigation, which was
difficult given the years since the crime. But he located the victim
and all other witnesses who testified. He took a cheek swab from
the Appellant after Appellant had been identified as a suspect for
further DNA testing. Detective Somerall then drove this evidence
to the Florida Department of Law Enforcement for further DNA
analysis.

   Nicole Lee, a DNA analysist with the Florida Department of
Law Enforcement crime laboratory and an expert in STR-DNA


                                 8
analysis, testified that she analyzed Appellant’s cheek swabs and
the victim’s vaginal swabs, found the presence of semen in the
victim’s rape kit, and concluded that the possibility that someone
other than Appellant provided the semen found in the victim’s
body was 1 in 120 quadrillion Caucasians.

     Appellant testified that he has been convicted of one felony.
When asked “[i]s it possible during that time you had sex with the
victim,” he responded, “[a]ccording to the evidence, apparently it
seems so.” He denied raping or kidnapping the victim. He stated
that “[i]t appears [he] must have” had consensual sex with the
victim, “apparently” in the back of his van because he had never
been to her house, though he “do[es] not recall her” and does not
remember having sex with her.

    The jury returned verdicts in twenty-four minutes finding
Appellant guilty of sexual battery upon a person twelve years of
age or older with the use of a deadly weapon, as charged,
specifically finding he committed an act of penetration during the
commission of the offense, and finding him guilty of kidnapping,
as charged, specifically finding he carried, displayed, or used a
weapon during the offense.

     Because the state’s sentencing guidelines in effect in 1992
were so lenient regarding the possible range of punishment for
rapes like Appellant’s brutal crimes, only allowing a possible
sentence of seven-to-seventeen years imprisonment unless the
trial court could find aggravating factors justifying an increased
sentence, the state sought an upward-departure sentence. The
trial court conducted a bifurcated jury proceeding where the State
sought to establish six of seven aggravating circumstances.

    In that jury-sentencing phase, the victim testified that the
perpetrator took her gold necklace and bracelet by force, and that
she did not give him permission to enter her dwelling, where he
robbed, raped, and kidnapped her. She again testified he
threatened to murder her with his gun.

     “That night changed [her],” she testified. Although a security
system was installed in the home where the crime occurred, she
could “not stand living [there] any longer” because “the emotional


                                9
trauma of just reliving what [she] went through.” She had to move
into a new home and take time off from her jobs, she felt like
“everyone looked at [her] differently,” and she felt dirty, ashamed,
embarrassed, and vulnerable. After the crime, she saw the
perpetrator’s sketch in stores and had “constant flashes of seeing
people and wondering, is that him?” The rape “just ate at her,” and
the trauma “just never went away.”

     The victim testified that she “never felt safe.” Her behaviors
changed, and she became very aware of her surroundings almost
to the point where she felt paranoid. She attended therapy and has
been “very overprotective” of her children. The fact that Appellant
raped her in her own home made it especially scarring.

     Because Appellant knew where she lived, went through her
personal effects, and threatened her during the assault, the victim
had bad dreams and thoughts about him returning to harm her
and she never felt safe. She testified on cross-examination that she
suffered pain and trauma from being tied up and taped.

     The State asserted that the sexual battery was a crime of
violence and was committed in an especially heinous, atrocious, or
cruel manner. The trial court instructed the jury on the definitions
of “heinous,” “atrocious,” and “cruel” and that “[t]he kind of crime
intended to be included as heinous, atrocious, or cruel is one
accompanied by additional acts that show that the crime was
conscienceless or pitiless and was unnecessarily torturous to the
victim.”

     The State also asserted another aggravating factor: that the
sexual battery was committed in a cold, calculated, and
premeditated manner, that is, that “[a] crime is premeditated if it
occurs after the defendant consciously decides to commit the crime.
In order for this aggravating circumstance to apply, a heightened
level of premeditation, demonstrated by a substantial period of
reflection is required.”

     Most significantly here, the State proved the aggravating
factor that “the victim’s emotional trauma was extraordinary and
occurred as result of circumstances that are not clearly inherent in
the crime charged, such as excessive force or extreme cruelty.”


                                10
     In a supplemental verdict the jury found that: Appellant
raped the victim while he burglarized the victim’s home; he raped
the victim in a heinous, atrocious, or cruel manner; he raped the
victim in a cold, calculated, and premeditated manner; the victim
suffered extraordinary emotional harm as a result of the sexual
battery; Appellant possessed a gun while he raped the victim and
burglarized her home; and he possessed a gun when he kidnapped
the victim by forcing her to walk upstairs to her bedroom where he
raped her while looking out her bedroom window to see if her
boyfriend was in fact coming back to the home.

    After the jury returned its supplemental findings, the trial
court stated that:

         I’m going to put on the record some independent
    findings of the Court, based on the testimony of the victim
    and the defendant. The Court observed the victim after
    22 years from the incident in question still exhibit[]
    genuine feelings of anger and betrayal, having been
    violated by this defendant, which demonstrated to the
    Court the honest and credible emotion still felt by this
    victim after all these years.

         And this is contrasted with the incredible story told
    by the defendant in his testimony, on the witness stand,
    under oath, that his sexual intercourse with the victim
    was consensual, and this was his plausible explanation of
    the overwhelming DNA evidence linking him to this
    violent act some 20 years prior.

         The evidence put on by the State was very
    compelling, and as was the evidence of the victim. The
    testimony of the defendant lacked credibility. The jury
    apparently felt the same, and came back with a verdict of
    guilty on both counts filed against the defendant, armed
    sexual battery, and armed kidnapping.

     The trial court proceeded to make detailed oral findings and
rulings, which conform to those made in its ensuing order. In its
“Order of Deviation from the Guidelines and Imposition of


                                11
Sentence,” the trial court departed from the sentencing range and
imposed consecutive life sentences upon ordering and adjudging as
follows:

        At the time this Defendant committed the Armed
    Sexual Battery and Armed Kidnapping for which he was
    convicted, the 1992 sentencing guidelines were in effect.
    Both crimes were classified as Life Felonies. The
    guidelines in this case called for a sentence between 7-17
    years. However, based upon the findings of the jury as
    well as this Court’s own independent findings, the Court
    deems that a sentence exceeding this range is permissible
    and necessary. This Court arrives at this conclusion
    based upon the following findings:

        ....

         Based on the time delay between the commission of
    the crimes and the advent of DNA technology, the statute
    of limitations prevented the State from charging an
    Armed Burglary. Nonetheless, during the trial, the jury
    found unanimously and beyond a reasonable doubt that
    the Defendant committed the offenses for which he was
    convicted in the course of an Armed Burglary, an offense
    that is a first-degree felony punishable by life. Had the
    State been able to score the Armed Burglary in the
    guidelines, in addition to the unscored criminal history,
    the Defendant would have faced a guideline sentence
    between 22 years and life imprisonment. Accordingly,
    based on the findings of the jury and this Court’s own
    independent findings from the evidence presented at the
    trial, this Court assigns this aggravator great weight and
    in conjunction with the Defendant’s unscoreable record,
    finds it as an independent basis for departing from the
    guidelines and imposition of a life sentence.

        ....

        During the trial, the Jury found beyond a reasonable
    doubt that this crime’s violence went beyond the violence
    inherent in a sexual battery and kidnapping and
    exhibited a level of cruelty that this Court considers in

                               12
    deciding the appropriate sentence. Our Courts have
    consistently held that the heinous, atrocious, and cruel
    (HAC) aggravator is one of the weightiest aggravators..
    Accordingly, based on the findings of the jury and this
    Court’s own independent findings from the evidence
    presented at the trial, this Court assigns this aggravator
    great weight and finds it as an independent basis for
    departing from the guidelines and imposition of a life
    sentence.

         ....

         During the trial, the jury found beyond a reasonable
    doubt that these crimes were perpetrated in a cold,
    calculated manner, with careful premeditation that went
    far beyond any “spur of the moment” decision. There was
    no moral or legal justification for the defendant’s actions,
    and the level of premeditation as evidenced by the
    defendant’s “rape bag” is extremely disturbing. Our
    Courts have consistently held that the cold, calculated,
    and premeditated (CCP) aggravator is one of the
    weightiest aggravators. Accordingly, this Court finds this
    aggravator as a basis to impose a departure sentence and
    assign this aggravator great weight. Accordingly, based
    on the findings of the jury and this Court’s own
    independent findings from the evidence presented at the
    trial, this Court assigns this aggravator great weight and
    is an independent basis for departing from the guidelines
    and imposition of a life sentence.

(citations omitted). The trial court further noted that the jury had
found beyond a reasonable doubt the aggravator that the victim
suffered extraordinary emotional harm as a result of the crimes:

         As the victim has suffered a lifetime of emotional
    trauma as a result of the defendant’s actions, so to (sic)
    should this defendant suffer a lifetime of incarceration for
    his crimes. Accordingly, based on the findings of the jury
    and this Court’s own independent findings from the
    evidence presented at the trial, this Court assigns this
    aggravator great weight and is an independent basis for


                                13
    departing from the guidelines and imposition of a life
    sentence.

(citations omitted) (emphasis added). And the trial court
determined that Appellant possessed and used a gun when he
kidnapped and raped the victim:

    During the trial, the Jury found beyond a reasonable
    doubt that this aggravator was established. It is
    important to distinguish between the deadly weapon and
    weapon requirements that were inherent in the elements
    of the Armed Sexual Battery and Armed Kidnapping. The
    law required only a deadly weapon or weapon be used.
    There is a significant difference between a firearm and
    an ordinary weapon in terms of the certainty of death or
    great bodily harm if such a weapon is put to use. Our
    current “10-20-life” minimum mandatories clearly
    capture this distinction. If these crimes were committed
    today, the Defendant would have faced a minimum
    mandatory 30 years up to life imprisonment. (It would
    have been 20 years without including the Burglary
    conviction). Accordingly, based on the findings of the jury
    and this Court’s own independent findings from the
    evidence presented at the trial, this Court assigns this
    aggravator great weight and is an independent basis for
    departing from the guidelines and imposition of a life
    sentence.

    Thus, the jury and the trial court properly performed their
duty to consider the horrific facts of Appellant’s violent crimes
against the victim that inflicted a “lifetime of emotional trauma”
on her.

    The United States Supreme Court Should Reconsider Its
  Decisions Prohibiting the Imposition of the Death Penalty for
                              Rape

     In Coker v. Georgia, the United States Supreme Court decided
forty-five years ago that the states no longer possessed the legal
authority to sentence rapists to death. 433 U.S. 584 (1977). This
decision merits further review given the hundreds of thousands of


                                14
rape victims tortured and violated since that erroneous decision.
Just as importantly, the dissenting justices correctly stated the
decision was not based on the text of the United States
Constitution but rather on the policy preferences of the majority:

    In a case such as this, confusion often arises as to the
    Court's proper role in reaching a decision. Our task is not
    to give effect to our individual views on capital
    punishment; rather, we must determine what the
    Constitution permits a State to do under its reserved
    powers. In striking down the death penalty imposed upon
    the petitioner in this case, the Court has overstepped the
    bounds of proper constitutional adjudication by
    substituting its policy judgment for that of the state
    legislature. I accept that the Eighth Amendment's
    concept of disproportionality bars the death penalty for
    minor crimes. But rape is not a minor crime; hence the
    Cruel and Unusual Punishments Clause does not give the
    Members of this Court license to engraft their conceptions
    of proper public policy onto the considered legislative
    judgments of the States. Since I cannot agree that Georgia
    lacked the constitutional power to impose the penalty of
    death for rape, I dissent from the Court's judgment.

Id. at 604–05 (Burger, C.J., dissenting) (emphasis added).

    The facts of Coker also bear revisiting and fortify the correct
view of the dissenting justices in that case.

    On December 5, 1971, the petitioner, Ehrlich Anthony
    Coker, raped and then stabbed to death a young woman.
    Less than eight months later Coker kidnaped and raped
    a second young woman. After twice raping this 16-year-
    old victim, he stripped her, severely beat her with a club,
    and dragged her into a wooded area where he left her for
    dead. He was apprehended and pleaded guilty to offenses
    stemming from these incidents. He was sentenced by
    three separate courts to three life terms, two 20-year
    terms, and one 8-year term of imprisonment. Each
    judgment specified that the sentences it imposed were to
    run     consecutively    rather     than     concurrently.


                                15
    Approximately 1 ½ years later, on September 2, 1974,
    petitioner escaped from the state prison where he was
    serving these sentences. He promptly raped another 16-
    year-old woman in the presence of her husband, abducted
    her from her home, and threatened her with death and
    serious bodily harm. It is this crime for which the
    sentence now under review was imposed.

Id. at 605 (Burger, C.J., dissenting) (footnotes omitted).

     The fact that the former murderer and double-rapist escaped
from prison and raped a 16-year-old in the presence of her husband
was sufficiently criminally culpable and morally repugnant to
merit the death penalty in the view of the sovereign state of
Georgia and Coker’s jury and judge. But this heinous crime was
not sufficiently evil for the plurality majority in Coker, which as
the dissenting justices asserted, substituted “its policy judgment
for that of the state legislature.” Id. at 604 (Burger, C.J.,
dissenting). And the majority’s “policy judgment” was certainly not
based on the history, text, or moral underpinnings of the Eighth
Amendment’s prohibition against cruel and unusual punishment.

     This we know because before the Eighth Amendment was
adopted and after its ratification, the sovereign states had the
unquestioned power to punish rapists such as Coker with the
ultimate criminal penalty. Id. at 614–15 (Burger, C.J., dissenting)
(stating that more than one-third of states provided for capital
punishment for rape from 1900 to the decision in Furman v.
Georgia, 408 U.S. 238 (1972)).

     Even more egregiously, in Coker’s case, the majority
effectively barred any additional punishment for his brutal third
rape after escaping prison where he was serving a life sentence for
murder and prior rapes:

    In fact, given the lengthy sentences Coker must serve for
    the crimes he has already committed, the Court's holding
    assures that petitioner as well as others in his position
    will henceforth feel no compunction whatsoever about
    committing further rapes as frequently as he may be able
    to escape from confinement and indeed even within the


                                 16
    walls of the prison itself. To what extent we have left
    States ‘elbowroom’ to protect innocent persons from
    depraved human beings like Coker remains in doubt.

         ....

         Unlike the plurality, I would narrow the inquiry in
    this case to the question actually presented: Does the
    Eighth Amendment's ban against cruel and unusual
    punishment prohibit the State of Georgia from executing
    a person who has, within the space of three years, raped
    three separate women, killing one and attempting to kill
    another, who is serving prison terms exceeding his
    probable lifetime and who has not hesitated to escape
    confinement at the first available opportunity?


Id. at 606–07 (Burger, C.J., dissenting) (emphasis added).

     Chief Justice Burger wrote eloquently and persuasively that
rape can deserve the imposition of the death penalty, especially
given its devastating effect on the victim’s entire life (as was seen
in the emotional trauma and cruel suffering the jury and trial
court found Appellant inflicted on the victim in this case):

         The plurality acknowledges the gross nature of the
    crime of rape. A rapist not only violates a victim's privacy
    and personal integrity, but inevitably causes serious
    psychological as well as physical harm in the process. The
    longrange effect upon the victim's life and health is likely
    to be irreparable; it is impossible to measure the harm
    which results. Volumes have been written by victims,
    physicians, and psychiatric specialists on the lasting
    injury suffered by rape victims. Rape is not a mere
    physical attack it is destructive of the human personality.
    The remainder of the victim's life may be gravely affected,
    and this in turn may have a serious detrimental effect
    upon her husband and any children she may have. I
    therefore wholly agree with Mr. Justice WHITE’s
    conclusion as far as it goes that ‘(s)hort of homicide, (rape)
    is the ‘ultimate violation of self.’ Victims may recover


                                 17
    from the physical damage of knife or bullet wounds, or a
    beating with fists or a club, but recovery from such a gross
    assault on the human personality is not healed by
    medicine or surgery. To speak blandly, as the plurality
    does, of rape victims who are ‘unharmed,’ or to classify
    the human outrage of rape, as does Mr. Justice POWELL,
    in terms of ‘excessively brutal,’ versus ‘moderately
    brutal,’ takes too little account of the profound suffering
    the crime imposes upon the victims and their loved ones.

         Despite its strong condemnation of rape, the Court
    reaches the inexplicable conclusion that ‘the death
    penalty . . . is an excessive penalty’ for the perpetrator of
    this heinous offense. This, the Court holds, is true even
    though in Georgia the death penalty may be imposed only
    where the rape is coupled with one or more aggravating
    circumstances. The process by which this conclusion is
    reached is startling as it is disquieting. It represents a
    clear departure from precedent by making this Court
    ‘under the aegis of the Cruel and Unusual Punishments
    Clause, the ultimate arbiter of the standards of criminal
    responsibility in diverse areas of the criminal law,
    throughout the country.’ This seriously strains and
    distorts our federal system, removing much of the
    flexibility from which it has drawn strength for two
    centuries.

Id. at 611–13 (Burger, C.J., dissenting) (citations and footnotes
omitted) (emphasis added).

    Chief Justice Burger accurately noted that the plurality
wrongly viewed very recent history of states’ imposition of the
death penalty for the rape of an adult in light of that Court’s then
recent decision in Furman invalidating prior capital-punishment
statutes.

        In any case, when considered in light of the
    experience since the turn of this century, where more
    than one-third of American jurisdictions have consistently
    provided the death penalty for rape, the plurality's focus
    on the experience of the immediate past must be viewed


                                 18
    as truly disingenuous. Having in mind the swift changes
    in positions of some Members of this Court in the short
    span of five years, can it rationally be considered a
    relevant indicator of what our society deems ‘cruel and
    unusual’ to look solely to what legislatures have refrained
    from doing under conditions of great uncertainty arising
    from our less than lucid holdings on the Eighth
    Amendment? Far more representative of societal mores
    of the 20th century is the accepted practice in a
    substantial number of jurisdictions preceding the
    Furman decision. ‘(The) problem . . . is the suddenness of
    the Court's perception of progress in the human attitude
    since decisions of only a short while ago.’

         However, even were one to give the most charitable
    acceptance to the plurality's statistical analysis, it still
    does not, to my mind, support its conclusion. The most
    that can be claimed is that for the past year Georgia has
    been the only State whose adult rape death penalty
    statute has not otherwise been invalidated; two other
    state legislatures had enacted rape death penalty
    statutes in the last five years, but these were invalidated
    for reasons unrelated to rape under the Court's decisions
    last Term. Even if these figures could be read as
    indicating that no other States view the death penalty as
    an appropriate punishment for the rape of an adult
    woman, it would not necessarily follow that Georgia's
    imposition of such sanction violates the Eighth
    Amendment.

         The Court has repeatedly pointed to the reserve
    strength of our federal system which allows state
    legislatures, within broad limits, to experiment with
    laws, both criminal and civil, in the effort to achieve
    socially desirable results.

Id. at 614–15 (Burger, C.J., dissenting) (citations omitted)
(emphasis added).

    But the plurality in Coker foreclosed any possibility of the
federalism inherent and explicitly provided for in the United


                                19
States Constitution by unilaterally exercising raw judicial power
to ban any state from imposing capital punishment for this horrific
crime which mars victims for a lifetime:

         Three state legislatures have, in the past five years,
    determined that the taking of human life and the
    devastating consequences of rape will be minimized if
    rapists may, in a limited class of cases, be executed for
    their offenses. That these States are presently a minority
    does not, in my view, make their judgment less worthy of
    deference. Our concern for human life must not be
    confined to the guilty; a state legislature is not to be
    thought insensitive to human values because it acts firmly
    to protect the lives and related values of the innocent. In
    this area the choices for legislatures are at best painful
    and difficult and deserve a high degree of deference. Only
    last Term Mr. Justice White observed:

              ‘It will not do to denigrate these legislative
         judgments as some form of vestigial savagery or
         as purely retributive in motivation; for they are
         solemn judgments, reasonably based, that
         imposition of the death penalty will save the
         lives of innocent persons. This concern for life
         and human values and the sincere efforts of the
         States to pursue them are matters of the
         greatest moment with which the judiciary
         should be most reluctant to interfere.’ Roberts v.
         Louisiana, supra, 428 U.S., at 355, 96 S.Ct., at
         3017 (dissenting opinion). (Emphasis added.)

         The question of whether the death penalty is an
    appropriate punishment for rape is surely an open one. It
    is arguable that many prospective rapists would be
    deterred by the possibility that they could suffer death for
    their offense; it is also arguable that the death penalty
    would have only minimal deterrent effect. It may well be
    that rape victims would become more willing to report the
    crime and aid in the apprehension of the criminals if they
    knew that community disapproval of rapists was
    sufficiently strong to inflict the extreme penalty; or


                                 20
perhaps they would be reluctant to cooperate in the
prosecution of rapists if they knew that a conviction
might result in the imposition of the death penalty. Quite
possibly, the occasional, well-publicized execution of
egregious rapists may cause citizens to feel greater
security in their daily lives; or, on the contrary, it may be
that members of a civilized community will suffer the
pangs of a heavy conscience because such punishment
will be perceived as excessive. We cannot know which
among this range of possibilities is correct, but today's
holding forecloses the very exploration we have said
federalism was intended to foster. It is difficult to believe
that Georgia would long remain alone in punishing rape
by death if the next decade demonstrated a drastic
reduction in its incidence of rape, an increased
cooperation by rape victims in the apprehension and
prosecution of rapists, and a greater confidence in the rule
of law on the part of the populace.

     In order for Georgia's legislative program to develop
it must be given time to take effect so that data may be
evaluated for comparison with the experience of States
which have not enacted death penalty statutes. Today,
the Court repudiates the State's solemn judgment on how
best to deal with the crime of rape before anyone can
know whether the death penalty is an effective deterrent
for one of the most horrible of all crimes.

    ....

     To deprive States of this authority as the Court does,
on the basis that ‘(t)he current judgment with respect to
the death penalty for rape . . . weighs very heavily on the
side of rejecting capital punishment as a suitable penalty
for raping an adult woman,’ is impermissibly rash. The
current judgment of some Members of this Court has
undergone significant change in the short time since
Furman. Social change on great issues generally reveals
itself in small increments, and the ‘current judgment’ of
many States could well be altered on the basis of




                             21
    Georgia's experience, were we to allow its statute to
    stand.

Id. at 616–19 (Burger, C.J., dissenting) (citations and footnotes
omitted) (emphasis added).

     The dissenting opinion effectively eviscerated the plurality’s
faulty logic and lack of legal support for their “subjective” opinion
that capital punishment for rape was unconstitutional under the
Eighth Amendment because the crime did not result in the death
of the victim:

         The subjective judgment that the death penalty is
    simply disproportionate to the crime of rape is even more
    disturbing than the ‘objective’ analysis discussed supra.
    The plurality's conclusion on this point is based upon the
    bare fact that murder necessarily results in the physical
    death of the victim, while rape does not. However, no
    Member of the Court explains why this distinction has
    relevance, much less constitutional significance. It is,
    after all, not irrational nor constitutionally impermissible
    for a legislature to make the penalty more severe than
    the criminal act it punishes in the hope it would deter
    wrongdoing:

         ‘We may not require the legislature to select the
         least severe penalty possible so long as the
         penalty selected is not cruelly inhumane or
         disproportionate to the crime involved.' Gregg v.
         Georgia, 428 U.S., at 175, 96 S.Ct., at 2926.

    It begs the question to state, as does the plurality opinion:

         Life is over for the victim of the murderer; for
         the rape victim, life may not be nearly so happy
         as it was, but it is not over and normally is not
         beyond repair.

        Until now, the issue under the Eighth Amendment
    has not been the state of any particular victim after the
    crime, but rather whether the punishment imposed is
    grossly disproportionate to the evil committed by the


                                 22
perpetrator. As a matter of constitutional principle, that
test cannot have the primitive simplicity of ‘life for life,
eye for eye, tooth for tooth.’ Rather States must be
permitted to engage in a more sophisticated weighing of
values in dealing with criminal activity which
consistently poses serious danger of death or grave bodily
harm. If innocent life and limb are to be preserved I see
no constitutional barrier in punishing by death all who
engage in such activity, regardless of whether the risk
comes to fruition in any particular instance.

     Only one year ago the Court held it constitutionally
permissible to impose the death penalty for the crime of
murder, provided that certain procedural safeguards are
followed. Today, the plurality readily admits that “(s)hort
of homicide, (rape) is the ‘ultimate violation of self.’”
Moreover, as stated by Mr. Justice Powell:

    ‘The threat of serious injury is implicit in the
    definition of rape; the victim is either forced into
    submission by physical violence or by the threat
    of violence.’ Furman v. Georgia, supra, 408 U.S.,
    at 460, 92 S.Ct., at 2839 (dissenting opinion).

     Rape thus is not a crime ‘light years’ removed from
murder in the degree of its heinousness; it certainly poses
a serious potential danger to the life and safety of
innocent victims apart from the devastating psychic
consequences. It would seem to follow therefore that,
affording the States proper leeway under the broad
standard of the Eighth Amendment, murder is properly
punishable by death, rape should be also, if that is the
considered judgment of the legislators.

     The Court's conclusion to the contrary is very
disturbing indeed. The clear implication of today's
holding appears to be that the death penalty may be
properly imposed only as to crimes resulting in death of
the victim. This casts serious doubt upon the
constitutional validity of statutes imposing the death
penalty for a variety of conduct which, though dangerous,
may not necessarily result in any immediate death, e. g.,

                            23
    treason, airplane hijacking, and kidnaping. In that
    respect, today's holding does even more harm than is
    initially apparent. We cannot avoid taking judicial notice
    that crimes such as airplane hijacking, kidnaping, and
    mass terrorist activity constitute a serious and increasing
    danger to the safety of the public. It would be unfortunate
    indeed if the effect of today's holding were to inhibit
    States and the Federal Government from experimenting
    with various remedies including possibly imposition of
    the penalty of death to prevent and deter such crimes.

Id. at 619–21 (Burger, C.J., dissenting) (citations omitted)
(emphasis added). This prediction would come to pass 31 years
later when the Supreme Court barred the death penalty for the
rape of a child in Kennedy v. Louisiana.

                           Conclusion

     I concur in affirming the trial court’s judgment denying
Appellant’s Motion for Post-Conviction Relief. The overwhelming
evidence proving Appellant’s guilt for the armed sexual battery
and armed kidnapping of the victim precludes any argument that
his counsel’s performance, which was not ineffective, could ever be
ineffective given that Appellant cannot show prejudice.

      The trauma and suffering that Appellant inflicted on the
victim, also proven by overwhelming evidence, was horrific. The
life sentences imposed on Appellant by the trial court based on the
jury’s supplemental verdict in this case were just and proper under
the law.

     If a state determines that crimes such as this merit the
ultimate criminal penalty, the United States Supreme Court
should overturn Coker and allow a state to provide for capital
punishment for the rape of an adult victim.

                 _____________________________


Kenneth Bicking III, pro se, Appellant.



                                24
Ashley Moody, Attorney General, and Heather Flanagan Ross,
Assistant Attorney General, Tallahassee, for Appellee.




                           25